87 U.S. 486 (____)
20 Wall. 486
BOLEY
v.
GRISWOLD.
Supreme Court of United States.

*487 Messrs. J. Hubley Ashton and N. Wilson, for the plaintiff in error.
Mr. Robert Leech, contra.
The CHIEF JUSTICE delivered the opinion of the court.
It is true that under the Civil Practice Act of Montana there can be no judgment for the value if there can be a delivery of the property, but it is not true that a judgment is necessarily erroneous if the alternative is not expressed upon its face. The court must be satisfied that the delivery cannot be made before it can adjudge absolutely the payment of money. But, if so satisfied, it may so adjudge. A special finding to that effect is not necessary. An absolute judgment for the money is equivalent to such a finding.
In one part of this record it appears that the verdict was for the return of the property, or, in case that could not be made, for $3000, the value, and $800 damages for the detention. The judgment was for the money, and the presumption *488 is, in the absence of anything in the record to the contrary, that before it was rendered the court had become judicially satisfied that the property could not be returned. In a court of error every presumption is in favor of the validity of the judgment brought under consideration. Error must appear affirmatively before there can be a reversal.
JUDGMENT AFFIRMED.